DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1, 3, 4, 6-11 and 13-20 of US Application No. 16/526,412 are currently pending and have been examined.  Applicant amended claims 1, 3, 4, 11 and 13-17 and cancelled claims 2, 5 and 12.  
Claims 1, 3, 4, 6-11 and 13-20 are allowed. 

Response to Arguments
Applicant’s arguments, see REMARKS, filed 09 October 2013, with respect to the rejection of claims 1-19 pursuant to 35 USC § 103 have been fully considered and are persuasive. The instant rejections are withdrawn. 

Allowable Subject Matter
Claims 1, 3, 4, 6-11 and 13-20 are allowed over the prior art of record.

The closest prior art of record under 35 USC § 103(a) is Cassimatis et al. (WO 2019/035856 A1, “Cassimatis”) and Fyffe (US 2020/0110189 A1, “Fyffe”).

The following is an examiner’s statement of reasons for allowance: The closest prior art of record, Cassimatis discloses detecting a marker associated with a tank using a marker detector. A control signal is generated based on the detected marker by using a control unit (300). A mobile platform (100) is moved using a propulsion system (400) to perform a selected task, where the propulsion system is controlled by the control signal and uses a rotary power device positioned inside an inherently safe enclosure (200) and a rotary power device supplies power to a drive assembly positioned outside the inherently safe enclosure. A retrieval carrier is used to retrieve the mobile platform from inside the tank to 

Fyffe discloses a system including an underwater vehicle with a base and an underwater vehicle interlocking mechanism. The underwater vehicle receives environmental information and identifies a seismic data acquisition unit located on an ocean bottom. The underwater vehicle obtains an indication to perform a non-landing retrieval operation. The underwater vehicle sets a position of the underwater vehicle interlocking mechanism to extend away from the base of the underwater vehicle. The underwater vehicle retrieves the seismic data acquisition unit by coupling the underwater vehicle interlocking mechanism with a seismic data acquisition unit interlocking mechanism. The underwater vehicle stores the seismic data acquisition unit and then sets the underwater vehicle interlocking mechanism in a second position to perform the non-landing retrieval operation for a second seismic data acquisition unit.

With respect to independent claim 1, Cassimatis taken either individually or in combination with other prior art of record fails to teach or suggest: determine, based on a result of the diagnostic program, a characteristic of the flammable fluid in the tank; set, based on the characteristic of the flammable fluid in the tank, a speed of the propeller; cause the propeller to move the vehicle from the first position to a second position within the tank in accordance with the speed set based on the characteristic of the flammable fluid determined from the result of the diagnostic program.
 
Independent claim 11 recites substantially similar limitations as claim 1 and is allowed for the same reasons.

Claims 3, 4, 6-10 and 13-20 are allowed because they depend from an allowed claim.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON L TROOST whose telephone number is (571)270-5779.  The examiner can normally be reached on Mon-Fri 7:30am-4pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey Jabr can be reached on 571-272-1516.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AARON L TROOST/Primary Examiner, Art Unit 3668